Citation Nr: 0524621	
Decision Date: 09/09/05    Archive Date: 09/21/05

DOCKET NO.  04-19 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
left hip disorder (claimed as leg pain and arthritis).



REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

J. M. Wagman, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1958 to 
February 1959.

This case comes before the Board of Veterans' Appeals 
("Board") on appeal from an August 2003 rating decision by 
the San Juan, Puerto Rico, Regional Office ("RO") of the 
Department of Veterans Affairs ("VA") that declined to 
reopen a claim for service connection for left hip 
degenerative changes (claimed as leg pain and arthritis).


FINDINGS OF FACT

1.  A November 1972 Board decision denied a claim for service 
connection for left hip degenerative changes (claimed as leg 
pain and arthritis) on the basis that the condition clearly 
and unmistakably preexisted service and was not aggravated 
thereby, and a final October 2001 Board decision denied a 
claim to reopen the service connection claim on the basis 
that there was no new and material evidence since the 1972 
Board decision.

2.  Evidence submitted since a final October 2001 Board 
decision consists of previously considered service and 
private medical records, or reflects current medical 
treatment.  

CONCLUSION OF LAW

1.  The Board's October 2001 decision denying the claim to 
reopen the veteran's claim for service connection for the 
left hip degenerative changes (claimed as leg pain and 
arthritis) is final.  38 U.S.C.A. § 7104(b) (West 2002).

2.  The evidence added to the record subsequent to October 
2001 decisions is not new and material; the claim is not 
reopened.  38 U.S.C.A. §§ 1131, 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2004).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks to reopen a claim for entitlement to 
service connection for left hip degenerative changes (claimed 
as leg pain and arthritis).  In a November 1972 decision, the 
Board denied the claim on the basis that the left hip 
degenerative changes (claimed as leg pain and arthritis), 
clearly and unmistakably preexisted service and was not 
aggravated beyond the natural progression of the condition 
thereby.  

Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.


Veterans Claims Assistance Act

The Board has considered whether VA has satisfied its duty to 
provide notice and assist the veteran in the development of 
the claim pursuant to the provisions of the Veterans Claims 
Assistance Act ("VCAA") of 2000.  106 P.L. 475, 114 Stat. 
2096 (2000).  In pertinent part, this law defines VA's notice 
and duty to assist requirements.  See 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107 (West 2002).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Specifically, VA has a duty to notify a claimant (and his 
representative) of any information, whether medical or lay 
evidence or otherwise, not previously provided to VA that is 
necessary to substantiate a claim.  38 U.S.C.A. § 5103 (West 
2002).  As part of that notice, VA shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, VA will 
attempt to obtain on behalf of the claimant.  Id. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II) it was held, in part, that a VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  The Pelegrini II 
Court also held that the language of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) require that a VCAA notice be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  

In specific compliance with Quartuccio, an April 2003 RO 
letter fully provided notice of elements (1), (2) and (3), 
see above, and it is not necessary for the Board to provide 
extensive reasons and bases as to how VA has complied with 
the VCAA's notice requirements.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).  In addition, by virtue of the 
rating decision on appeal and the May 2004 statement of the 
case ("SOC"), the veteran was provided with specific 
information as to why this particular claim was being denied, 
and of the evidence that was lacking.  Specifically, each of 
the VCAA letter, the rating decision and the SOC told the 
veteran what was needed for new and material evidence to 
reopen his claim.

The May 2004 SOC also provided the veteran with the complete 
text of 38 C.F.R. § 3.159(b)(1).  While this element of the 
VCAA notice came after the initial adjudication of the claim, 
the Board finds that, when considering the notification 
letters and the other documents described above as a whole, 
the Board finds that he was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claims.  He has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  Any aspects of VCAA compliant 
language that came after the initial determination would be 
harmless error on the facts of this case.  The veteran has 
not alleged that any notice deficiency exists in this case.  
For these reasons, to decide the appeal would not be 
prejudicial error to the claimant.  See Mayfield, 19 Vet. 
App. 103 (2005).  

With respect to VA's duty to assist, the VCAA also requires 
VA to make reasonable efforts to help a claimant obtain 
evidence necessary to substantiate his claim.  38 U.S.C.A. § 
5103A (2002); 38 C.F.R. § 3.159(c), (d) (2004).  This "duty 
to assist" contemplates that VA will help a claimant obtain 
records relevant to his claim, whether or not the records are 
in Federal custody, and that VA will provide a medical 
examination and/or opinion when necessary to make a decision 
on a claim.  

In this case, the RO obtained all relevant evidence 
identified by the veteran.  Private medical treatment records 
were requested, received and reviewed from Dr. R.C., Dr. 
D.B., Dr. B., and Dr. R.F. by the RO.  The Board is not aware 
of any other VA or private treatment records existing which 
are relevant to the claim.  Furthermore, because no new and 
material evidence has been presented or secured to warrant 
reopening of the claim, the Board does not have a duty to 
obtain a medical opinion regarding the claim.  38 C.F.R. § 
3.159 (c)(4)(iii) (2004).  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, he will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claims.


Merits of the Claim

The veteran has again alleged that his left hip degenerative 
changes (claimed as leg pain and arthritis) are service 
connected.  Having carefully considered the claim in light of 
the record and the applicable law, the Board is of the 
opinion that the new and material evidence has not been 
obtained and the appeal will be denied.

The Board has before it the claims folder reviewed by the 
Board in its October 2001 decision which included the 
veteran's service medical records ("SMRs"), as well as new 
evidence submitted by the veteran including private medical 
records from Dr. R.C., Dr. D.B., Dr. B., and Dr. R.F. 
received in July 2003.  The private medical records primarily 
show the veteran's treatment for psychiatric disorders; 
cardiovascular disorders; diabetes mellitus type II; as well 
as head, shoulder and back pain.  None provides a medical 
opinion connecting the veteran's degenerative left lower 
extremity disorder to his military service.  

The veteran filed a claim to reopen in March 2003, and this 
appeal ensues from the RO's August 2003 rating decision 
declining to reopen the claim.  As a general rule, once a 
claim has been disallowed, that claim shall not thereafter be 
reopened and allowed based solely upon the same factual 
basis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2004).  However, if the claimant can thereafter present new 
and material evidence, then the claim shall be reopened and 
the former disposition of the claim shall be reviewed.  Id.

New evidence means existing evidence not previously submitted 
to agency decision makers.  38 C.F.R. § 3.156(a) (2004); see 
also 66 F.R. 45620 (August 29, 2001).  Material evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  Id.  New and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  
Evidence is presumed credible for the purposes of reopening 
unless it is inherently false or untrue.  Duran v. Brown, 7 
Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  The evidence relied upon in reopening the 
claim must be both new and material.  Smith v. West, 12 Vet. 
App. 312 (1999).  In this case, the veteran would need to 
provide new and material evidence supporting his assertions 
that his condition did not pre-exist service.  He has not 
done that.


The law provides that service connection is established for 
disability resulting from personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, during periods of active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  The evidence 
submitted by the veteran in the attempt to reopen this claim 
for service connection is new in the sense it was not 
previously of record.  

This evidence is not material to the question at hand - the 
question of whether there is competent medical evidence to 
substantiate a linkage between the left hip degenerative 
changes (claimed as leg pain and arthritis) and the veteran's 
military service.  There is no question that the veteran has 
a left lower extremity disorder.  However, current treatment 
records without competent evidence of linkage are plainly not 
relevant.  Morton v.  Principi, 3 Vet. App. 508, 509 (1992); 
Mingo v. Derwinski, 2 Vet. App. 51, 53 (1992).  (Observing 
that evidence of the current condition is not generally 
relevant to the issue of service connection, absent some 
competent linkage to military service).  

The veteran's lay assertions, in and of themselves, are not 
material, as they hold no probative value in this case.  This 
is so because lay assertions in matters requiring medical 
expertise simply cannot serve as the predicate to reopen a 
claim under 38 U.S.C.A. § 5108.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).  By "competent medical evidence" is 
meant in part that which is provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a).

The newly submitted evidence does not include any competent 
opinion that the veteran's left hip degenerative changes 
(claimed as leg pain and arthritis) were causally related to 
event(s) in service and/or that they did not pre-exist 
service.  As such, the Board finds that the additional 
evidence submitted since the October 2001 Board decision is 
not new and material as it does not include competent 
evidence suggesting that the left hip degenerative changes 
(claimed as leg pain and arthritis) were incurred in or 
aggravated by active service.  The claim, therefore, is not 
reopened.
ORDER

New and material evidence not having been submitted, the 
appeal is denied.



	                        
____________________________________________
	Vito A. Clementi
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


